Citation Nr: 1825812	
Decision Date: 04/30/18    Archive Date: 05/07/18

DOCKET NO.  14-33 185	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Lexington, Kentucky


THE ISSUE

Entitlement to payment or reimbursement of unauthorized medical expenses for treatment provided at a private medical facility on August 7, 2013.


ATTORNEY FOR THE BOARD

J. George, Associate Counsel











INTRODUCTION

The Veteran served on active duty from May 1969 to September 1971.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2014 decision issued by the Department of Veterans Affairs (VA) Medical Center (MC).


FINDING OF FACT

The Veteran's claim was timely received.


CONCLUSION OF LAW

The criteria for payment or reimbursement of unauthorized medical expenses for treatment provided at a private medical facility on August 7, 2013, have been met.  38 U.S.C. § 1725 (2012); 38 C.F.R. §§ 17.1002, 17.1004 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

Legal Criteria

The Veteran in this case sought medical care at a private facility and seeks to have VA pay for or reimburse him for the cost of his treatment.  Congress has authorized the payment or reimbursement for unauthorized emergency medical treatment of veterans under 38 U.S.C.A. § 1725.  See 38 C.F.R. § 17.1002.

Claims for reimbursement of emergency medical care under these provisions need to be received within 90 days of primarily the date the veteran was discharged from the facility.  38 C.F.R. § 17.1004(d).  If after reviewing a claim the decision-maker determines that additional information is required to make a determination regarding the claim, such official will request additional information in writing, and the additional information must be received within 30 days or the claim will be treated as abandoned.  38 C.F.R. § 17.1004(e).

Analysis

The claim for payment or reimbursement was denied because it was not timely filed.  The claim was submitted by the private medical facility (Baptist Health Hospital in Corbin, Kentucky) and the Veteran appealed the decision after the denial.  He contends that the untimely filing of his claim was through no fault of his own and that the claim should be allowed.

The August 2014 statement of the case (SOC) details the procedural history of the claim.  The Veteran had the fifth finger (pinky finger) on his right hand amputated on August 7, 2013, after he received a crush injury moving a trailer.  The VAMC received the claim from the provider in September 2013 and requested medical records from the provider.  By early October 2013, so within 30 days, the necessary medical records had been received by the VAMC.  On November 6, 2013, the claim was "reopened" in the sense that it appears that the VAMC, having obtained the necessary medical records, was ready to adjudicate the claim.

On November 7, 2013, the claim was "returned from clinical review and approved for payment."  SOC at 2 (emphasis added).  However, that same day, the claim was "sent to payment and rejected for coding."  Id.  The next day, the claim was returned to the vendor for corrections, but such corrections were not received until May 2014, which was several months after another 30-day time period.  As a result, the claim was rejected.

The Board finds that all information necessary to the determination on the reimbursement claim was timely received.  38 C.F.R. § 17.1004(e) imposes a 30-day time limit on the submission of evidence necessary to make a determination on the claim.  However, for this claim, all medical information necessary to adjudicate the claim was promptly received in October 2013, and a decision to grant the claim was made in November 2013.  SOC at 2.  After the claim was approved for payment, it appears that additional information (proper coding) was needed to effectuate the reimbursement administratively.  

The Board finds that this information does not fall within the scope of 38 C.F.R. § 17.1004(e), and the 30-day time limit does not apply.  By its terms, 38 C.F.R. § 17.1004(e) applies only to information needed to make a decision on the claim. By contrast, information necessary afterward to administratively effectuate reimbursement does not fall within 38 C.F.R. § 17.1004(e).  For instance, if a claim was brought by a veteran instead of a provider, they would likely be able to obtain the medical records from the treatment in question in would understand that this information would be essential to the case.  However, proper coding would likely not be something a veteran would be able to provide or understand how it pertains to the claim.  Furthermore, if a veteran had already made a payment and was seeking reimbursement, coding would not seem to be required at all.  As a result, the Board finds that the 30-day time limit does not apply to requests for such technical information as it does not pertain to making a determination regarding the claim and a claim cannot be considered untimely for delays to facilitate payment after a decision to approve payment has been made.  

Accordingly, the Board finds that the claim was timely as it was filed within 90 days of date of discharge from the facility and the essential information requested was received within 30 days.  As far as the merits of the claim, the Board finds no reason to doubt the November 2003 determination that there was an approval for payment as set forth in the August 2014 SOC.  Thus, it appears that all of the requirements for payment or reimbursement under 38 C.F.R. § 17.10002 are met.  Therefore, payment or reimbursement for unauthorized medical expenses for treatment provided at a private medical facility on August 7, 2013, under 38 U.S.C. § 1725 is warranted.



ORDER

Payment or reimbursement for unauthorized medical expenses for treatment provided at a private medical facility on August 7, 2013, is granted.




____________________________________________
RYAN T. KESSEL
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


